DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 20, 2021 has been entered.
Claim Objections
Claim 16 objected to because of the following informalities:  claim 16 recites in lines 12-13 “a proximal end that comprises a support surface and configured with a through hole” this is believed to be “a proximal end that comprises a support surface and is configured with a through hole”.  Appropriate correction is required.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-18, 22-32, 34, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alexandersson (US 2012/0209192) in view of McLoughlin et al. (US 2015/0182691 A1).
With regard to claims 16, 22, 23, and 24, Alexandersson discloses a medicament delivery device (Figs. 1) comprising: a medicament container comprising a syringe barrel (Fig. 1a syringe 16) having an attached medicament delivery member (Fig. 1a; needle near 22) and a radially extending flange having a distal end surface (Fig. 2 see flange at the end opposite the needle); a housing (Fig. 1a proximal housing part 10 and distal housing part 12) adapted to receive the medicament container (Fig. 1a), the medicament container being movable between a retracted position in which the medicament delivery member is contained within the housing (position seen in Fig. 1a) and an extended position in which the medicament delivery member extends from the housing (position seen in Fig. 3); a drive unit (Figs. 1b and 2, activator member 66) that acts upon the medicament container to advance it from its retracted position to its extended position and to expel its contents through the medicament delivery member ([0046] – a drive mechanism is slidably and coaxially arranged within second activator member 66; [0047] – drive mechanism comprises a plunger rod 90 arranged to act on the stopper 92 inside syringe 16, and a first compression spring 94 to move said syringe carrier mechanism in a first step for penetrating the needle into an injection site and to move said stopper for expelling the medicament through the needle); and a medicament container holder (Fig. 2 syringe carrier 36) for carrying the medicament container as it is advanced (Fig. 3), the medicament container holder having a proximal end that comprises a support surface and configured with a through hole, through which the medicament delivery member extends (Fig. 2; end near 38, see in Fig. 1a support surface which engages 16 at the proximal end) and a distal end (Fig. 2; end near 40) 
With regard to claim 17, Alexandersson further discloses wherein said medicament container holder (Fig. 2 36) is arranged with a support surface (Fig. 2 neck portion 38) at said proximal end (Fig. 2), and wherein said biasing element is arranged to bias the medicament container against said support surface ([0039]– syringe is coaxially arranged within said syringe carrier; [0040] – syringe carrier 36 has the form of a general tubular body and the proximal part of the syringe carrier is arranged with a neck portion 38 of lesser diameter).  Further, as combined with McLoughlin, McLoughlin discloses the biasing member biases the syringe into engagement with the forward shoulder of the container holder ([0319]).
With regard to claim 18, see Reference Figure 1 below.



    PNG
    media_image1.png
    505
    674
    media_image1.png
    Greyscale

With regard to claim 25, Alexandersson further discloses wherein said holding element (Fig. 2 member 46) is arranged with a number of distally directed arms (Fig. 2 flexible tongues 52), that the free ends of the arms are arranged with first engagement elements (Fig. 1b ledges 54) that releasably engage corresponding second engagement elements of a plunger rod of said drive unit ([0051] – ledges 54 of holding member 46 are arranged in the groove 96 of the plunger 90).
With regard to claim 26, Alexandersson further discloses wherein said first engagement elements comprise ledges (Fig. 1b 54) and wherein said second engagement elements comprise recesses (Fig. 2 groove 96).

With regard to claim 28, Alexandersson further discloses wherein said drive unit (Fig. 2 66) further comprises an actuator (Fig. 2 70) arranged with third engagement elements arranged to releasably engage said second engagement elements of said plunger rod ([0051], Fig. 2 elements 74 engaged 96).
With regard to claim 29, Alexandersson further discloses wherein said actuator (Fig. 2 70) is operably connected to an activator for activating said drive unit ([0052]).
With regard to claim 30, Alexandersson further discloses wherein said activator comprises a medicament delivery member guard ([0011] – needle shield sleeve, Fig. 2 member 20) extending from a proximal end of the medicament delivery device and movable from an initial position to an activation position ([0019]).
With regard to claim 31, Alexandersson discloses an assembly (Fig. 1) for advancing a medicament container comprising: a medicament container (Fig. 1a syringe 16) movable between a retracted position (position seen in Fig. 1a) and an extended position (position seen in Fig. 3), where the medicament container comprises a syringe barrel having a radially extending flange having a distal end surface (Fig. 2 see flange at the end opposite the needle); a medicament container holder (Fig. 2 syringe carrier 36) for carrying the medicament container between the retracted position and the extended position ([0039] – syringe is coaxially arranged within syringe carrier), where the medicament container holder comprises a proximal end having a support surface (Fig. 2; end near 38, see in Fig. 1a support surface which engages 16 at the 
With regard to claim 32, see claim 18.
With regard to claims 34 and 35, see claim 25.

Claims 19, 20, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alexandersson (US 2012/0209192) and McLoughlin et al. (US 2015/0182691 A1) as applied to claims 18 and 32 above, and further in view of Klintenstedt, et al. (US 2013/0226082).
With regard to claim 19, 20, and 33, Alexandersson and McLoughlin teach a device substantially as claimed with a plurality of slots in the biasing element.  However, Alexandersson and McLoughlin do not disclose the second set of slots are offset from the first in a longitudinal direction.  However, Klintenstedt teaches a biasing element (Fig. 3 member 36) arranged to bias the medicament container in a proximal direction in the medicament container holder ([0031]) and wherein the biasing element comprises a resilient structure (resilient structure 36) in the form of a tubular wall (Fig. 3) provided with first slots extending in the generally circumferential direction (Fig. 3) that are longitudinally offset form a second set of slots including bridges between the first and second slots sets which are also offset (see Reference Figures below).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the resilient structure of McLoughlin with that of 

    PNG
    media_image2.png
    381
    603
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    511
    484
    media_image3.png
    Greyscale

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The rejection has been updated to address the new limitations.  Generally regarding Applicant’s arguments that the 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648. The examiner can normally be reached Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783